Citation Nr: 0322592	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative changes of the lumbosacral spine 
with right sciatica.

2.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a right total knee replacement.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 1998 and May 2000.  The March 1998 rating decision 
granted service connection for degenerative changes of the 
lumbosacral spine with right sciatica, and assigned a 10 
percent rating.  The May 2000 rating decision increased the 
rating for that disability to 20 percent, and denied a rating 
in excess of 30 percent for residuals of a right total knee 
replacement.  After a hearing in June 2001 in Nashville, 
Tennessee, before the undersigned, the case was remanded for 
further development in October 2001.  In a December 2002 
rating decision, the rating for the lumbosacral spine 
disability was increased to 40 percent, effective in July 
2001.  In December 2002, the veteran disagreed with both the 
rating and the effective date of the higher rating.  He 
requested review by a decision review officer, and in an 
April 2003 rating decision, the 40 percent rating was made 
effective in January 1998, the effective date of the grant of 
service connection.  As the effective date of an increased 
rating may not be earlier than the effective date of the 
grant of service connection, this represents a full grant of 
the benefit sought as to that issue.  The appeal for a higher 
rating, previously perfected, remains on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is manifested 
by degenerative changes, severe limitation of motion in all 
planes, and mild degenerative disc disease, without 
associated neurological symptoms.  

2.  Right knee replacement residuals include painful 
superficial scars.  

3.  The veteran is in receipt of a combined rating of 60 
percent for his service-connected disabilities of the right 
lower extremity from the mid to lower thigh to the foot, and 
a further increase in the rating for his right knee 
disability would result in a combined evaluation in excess of 
60 percent.  

4.  An exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards has not been shown.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
degenerative changes of the lumbosacral spine with right 
sciatica  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Code 5295 (2002).

2.  The criteria for separate rating of 10 percent for 
tender, painful scars of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Code 
7804 (2002).

3. The criteria for an evaluation in excess of 30 percent for 
residuals of a right knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.68, 4.71a, Code 5055 
(2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active military service from July 1967 to 
April 1970.  While on active duty, he was injured in a motor 
vehicle accident, sustaining injuries including fractures of 
the right femur, fibula and tibia, with a subsequent 
refracture of the right femoral shaft.  Service connection 
for these injury residuals was granted by rating decision 
dated in June 1970.  Initially, the veteran was assigned a 
100 percent rating, based on hospitalization and 
convalescence.  By rating action dated in September 1971, a 
30 percent rating was assigned, effective in June 1971.  

In January 1979, service connection for a back disability was 
denied by the RO.  

VA medical records show that in December 1997, the veteran 
was seen complaining of problems with his back.  The 
impression was muscle spasm.  

Later that day, he was evaluated by H. J. Williams, M.D.  He 
said he had developed low back pain with right sciatica 
gradually over the last 2 months.  On examination, he was 
tender over the lumbosacral area.  He had a leg length 
discrepancy.  Neurological examination was normal, and it was 
noted that his tingling extended only to the anterior aspect 
of the right thigh.  X-rays were obtained, which showed mild 
degenerative changes in the lumbosacral facets with normal 
preservation of disc spaces.    

In January 1998, the veteran filed a new claim for service 
connection for a low back disability.  Secondary service 
connection for degenerative changes of the lumbosacral spine 
with right sciatica was granted by rating action dated in 
March 1998, and a 10 percent rating was assigned, which was 
subsequently increased to 40 percent, effective in January 
1998, the date his reopened claim for service connection was 
received.  He has appealed the assigned rating.  

The veteran was hospitalized in a VA facility from July to 
August 1998, with progressive worsening of degenerative joint 
disease in the right knee.  He underwent a total knee 
replacement of the right knee.  He had an uneventful hospital 
course, and was ambulatory by the time of discharge.  

In August 1998, the veteran filed a claim for an increased 
rating for his right knee disability, explaining that he had 
recently undergone a total knee replacement.  He was granted 
a 100 percent rating through September 1999, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055, followed by a 30 
percent rating effective in October 1999.  He appealed the 30 
percent rating.  

VA medical records show that when seen for post-surgical 
follow-up in the rehabilitation clinic in October 1998, range 
of motion from 8 to 105 degrees was observed.  He reported 
experiencing back pain since his surgery.  

A VA examination was conducted later in October 1998.  The 
veteran reported that his major complaint was pain, 
especially in the right lower extremity, which he said was 
associated with weakness, stiffness, swelling, fatigability, 
and lack of endurance.  He did not use any adaptive aids.  H 
could walk less than 600 feet without substantial right lower 
extremity discomfort.  He could sit for an unlimited period, 
but could only drive for less than an hour and a half.  He 
could stand for 3 to 4 minutes without significant 
discomfort.  On examination, he walked with a mild limp.  
Active and passive range of motion of the knee was from 0 to 
130 degrees, with 0 to 140 degrees noted as normal.  He had 
well-healed scars over his knees.  X-rays were compatible 
with total knee joint replacement.  The impression was status 
post multiple open fractures of the lower extremities with 
apparent degenerative changes of the right knee and 
subsequent total joint replacement.  

In January 1999, the vet as seen in a VA orthopedic clinic 
for his low back pain.  Reportedly, previous X-rays showed 
degenerative arthritis.  Both compression and stretching 
caused left paraspinous pain, aggravated by forward bending.  
Neurological testing was negative.  The knee was noted to be 
doing well.  In February 1999, the veteran said a lift in his 
shoe had caused his back pain to increase.  He walked with a 
limp in the right leg.  The assessment was degenerative joint 
disease.  An orthopedic progress note in March 1999 reported 
that the veteran complained of low back pain with spasm, with 
no radiculopathy.  On examination the veteran had excellent 
flexion and extension of the knees.  Straight leg raising was 
negative bilaterally.  The assessment was status post 
bilateral knee replacement, and lumbar spasm, degenerative 
disc disease.  He was instructed on a home program of 
exercises for the low back.  

X-rays of the lumbosacral spine in May 1999 disclosed 
degenerative arthritis, minimal, in the lower lumbar spine; 
osteophytic lipping; and well-maintained intervertebral disc 
spaces.  X-rays of the right knee showed a complete knee 
replacement with satisfactory alignment and position 
maintained.  In May and again in August 1999, back pain, 
lumbar spasm, and possible disc disease were noted as 
complaints, and a magnetic resonance imaging (MRI) scan was 
to be scheduled.  A handwritten addendum to the August 1999 
note reported that the MRI had disclosed lumbar herniated 
disc.  

A VA examination was conducted in January 2000.  It was noted 
that medical records had been reviewed, although not the 
claims file.  The veteran indicated that due to his several 
disabilities, he found it extremely difficult to maintain his 
employment.  He used a cane.  He said he was unable to walk 
further than 100 yards without having to stop and rest, and 
therefore, he had fatigability and lack of endurance.  With 
respect to the right knee, the veteran said he had daily pain 
in the knee.  He took medication for pain.  There was 
effusion present on the right side which was tender.  Range 
of motion in the right knee was from 5 degrees of extension 
to 100 degrees of flexion.  It was noted that recent X-rays 
had shown that the orthosis of the right knee was in good 
position.  

With respect to the low back, he said he had previously 
undergone surgery outside the VA on his low back.  He said he 
had constant low back pain, with morning stiffness.  He felt 
his symptoms were worse than on the last examination.  On 
examination, he had obvious discomfort in his lower lumbar 
spine.  It was difficult for him to walk 20 yards from the 
waiting area to the examination room, and difficult to dress 
and undress his lower body.  There was marked muscle spasm in 
the lower lumbar spine, which was exquisitely tender to deep 
palpation.  Deep tendon reflexes were intact and symmetrical.  
There was evidence of degenerative disc disease in the 
lumbosacral spine with an ununited epiphysis in the area of 
L4.  The pertinent diagnoses were status post bilateral knee 
replacements; and degenerative changes of the lower 
lumbosacral spine with pain and discomfort.  Reportedly, he 
was currently not working because of vascular stasis 
ulceration with poor healing of the right anterior tibia.  

VA medical records show his continued treatment for several 
medical problems.  Concerning low back and right knee 
disorders, in April 2000, the veteran complained of back 
pain, and paraspinal tenderness was noted.  X-rays in May 
2000 showed a total knee replacement.  X-rays of the 
lumbosacral spine in July 2000 showed mild degenerative disc 
disease of the lumbar spine, with moderate to marked facet 
joint arthropathy.

On a VA orthopedic consult in October 2000, the veteran was 
noted to have an antalgic gait.  He did not rely on 
ambulatory aids to maintain gait stability.  On examination 
of the lumbar spine, there was no list or inclination of the 
lumbosacral spine, and no paraspinal muscle atrophy or muscle 
spasm.  The veteran reported tenderness to palpation of the 
lumbosacral spine.  Tests conduced were noted to suggest that 
neither the sacroiliac joints nor mechanical low back 
syndrome were the cause of the veteran's back pain.  Active 
range of motion of the lumbar spine was severely reduced in 
all planes of motion.  Neurological examination of the lower 
extremities did not disclose any sciatic nerve abnormalities.  
Gross muscle strength was 5/5. Deep tendon reflexes were 1+.  
The doctor concluded that the veteran was not a surgical 
candidate.  He explained that surgery was recommended only 
for acute herniated disc with intractable leg pain, severe 
spinal stenosis, spinal instability, or spinal tumor, and the 
veteran did not have symptoms of any of these conditions.  He 
was prescribed a lumbar corset, and advised to remain as 
physically active as possible.  

In December 2000, the veteran complained of back and foot 
pain.  He had tenderness in the lumbosacral area, and it was 
noted that X-rays showed mild degenerative disc disease of 
the lumbar spine and moderate to marked facet joint 
arthropathy in the lumbosacral spine.  

When seen in May 2001, the veteran said his back was 
deteriorating.  He had tenderness in the lumbosacral area, 
and deep tendon reflexes were noted to be absent in the lower 
extremities.  Later that month, he was seen in kinesiotherapy 
for a functional evaluation.  He ambulated independently 
without devices with a pronounced limp.  Active range of 
motion in the right knee was form 5 to 90 degrees.  Gross 
muscle strength in the lower extremities was 4/5.  Range of 
motion was compromised in all planes of the lumbosacral 
spine, with right lateral flexion of 20 degrees; left lateral 
flexion of 30 degrees; extension of 30 degrees; and flexion 
of 45 degrees.  Also noted were leg length discrepancy, 
equino varus deformity of the right foot, and limited ankle 
range of motion.  

In June 2001, the veteran testified at a hearing before the 
undersigned, sitting at the RO.  He described problems at 
work due to his back problem, and he said his knees had been 
getting worse as well.  

Private medical statements dated in June 2001 refer to the 
veteran's leg length discrepancy and his ankle and foot 
disabilities, which, although service-connected, are not the 
subjects of this appeal.  A statement dated in December 2001 
from L. Hudson, M.D., with attached treatment records, shows 
the veteran's treatment for various skin problems, 
particularly chronic stasis dermatitis of the right lower 
extremity.  Again, such disabilities are not part of this 
appeal.

On an orthopedic consult in July 2001, the veteran complained 
of a 5 to 6 year history of low back pain, with significant 
worsening over the past several months.  X-rays of the lumbar 
spine in January 2002 showed degenerative changes, slightly 
more advanced than in July 2000.

On a VA examination in March 2002, it was noted that the 
claims file had been reviewed.  The veteran complained of 
right knee pain associated with weakness, stiffness, 
swelling, heat, sense of instability, easy fatigability, and 
lack of endurance.  He complained of lumbar spine pain 
associated with weakness, stiffness, swelling, heat, 
catching, easy fatigability, and lack of endurance.  He had a 
mild loss of lordosis, and an antalgic gait due to knee, 
ankle, and foot pain.  He had a lumbar brace.  Examination of 
the knee disclosed well-healed mildly tender surgical and 
laceration scars.  There was no obvious muscle atrophy of the 
adjacent quadriceps.  There was mild swelling.  Range of 
motion was from 0 to 40 degrees, with 0 to 140 noted to be 
normal.  There was no instability.  In the lumbar spine, 
there was tenderness to palpation.  Flexion was to 30 
degrees, extension to 18, degrees, lateral rotation to 40 
degrees, and lateral flexion to 18 degrees.  Corresponding 
normal findings were noted to be 95, 35, 55, and 40 degrees.  
Neurological examination of the lower extremities disclosed 
gross motor strength of 5/5.  Motor strength of the right 
extensor hallucis longus (long extensor muscle of the big 
toe) was 3/5.  Deep tendon reflexes were 0-1+ at the knees 
and ankles.  Straight leg raising test was negative.  Imaging 
studies revealed a total knee arthroplasty in the right knee.  
Lumbar spine views demonstrated grade 1 spondylolisthesis, 
with disk spaces well maintained, facet arthritis, and mild 
levoconvex lumbar spine curvature.  The examiner concluded 
that the veteran would be capable of light duty only, because 
of the severity of his lower extremity injuries combined with 
his bilateral knee and low back disabilities.  

Subsequent VA medical records show the veteran complained of 
back pain in April 2002 and October 2002.  

II.  Analysis

A.  Duties to Assist and Notify

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA, and 
implementing regulations adopted in August 2001, redefine the 
obligations of VA with respect to the duty to assist, and 
impose a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date, and thus applies 
to this appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099 (2000).  In brief, these provisions note 
that the VA is to notify the claimant of the evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159(b).  In addition, upon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  VA will also notify the claimant if it 
has been unable to obtain relevant records. 38 U.S.C.A. § 
5103A(b)(2); 38 C.F.R. § 3.159(d).

A review of the record reveals that, throughout the pendency 
of this appeal, the RO has kept the veteran informed of its 
actions to develop the record, of the evidence necessary to 
substantiate his claims, of the respective obligations of the 
VA and him to obtain different types of evidence, and of the 
specific reasons for denying his claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  At his hearing before the undersigned 
in June 2002, the specific evidence needed to substantiate 
his claim was discussed, as well as who would obtain such 
evidence.  All identified evidence has been obtained.  In a 
supplemental statement of the case dated in December 2002, 
the veteran was informed of the new duty to assist and notify 
provision of the law.  VA examinations have been provided.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio.  

B.  Schedular Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41; Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; Schafrath.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

1.  Lumbosacral Spine Disability

The veteran has been assigned a 40 percent rating for his 
lumbosacral spine disability under diagnostic codes 5010-
5295.  Diagnostic code 5010 provides that traumatic arthritis 
is to be rated based on limitation of motion, and severe 
limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5292.  Severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, also 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  A 40 percent rating is the maximum schedular 
evaluation available under these diagnostic codes.  Moreover, 
since the rating criteria for both of these codes contemplate 
limitation of motion and arthritis, separate ratings may not 
be granted.  See 38 C.F.R. § 4.14.  

With respect to other potentially applicable diagnostic 
codes, the veteran does not have ankylosis of the lumbar 
spine or fracture residuals; thus, a higher rating is not 
warranted under Diagnostic Codes 5285, 5286, or 5289.  In 
considering whether a higher rating is warranted under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, this rating code was changed during the pendency of 
the appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Thus, the Board must address whether, if applicable, a higher 
rating would be warranted under either the new or old 
criteria.  See Karnas v. Derwinski, 1 Vet.App. 308 (1990); 
VAOPGCPREC 3-2000 (April 2000).

Under the old criteria, in effect prior to September 23, 
2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief, warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Since this rating code 
contemplates limitation of motion, a separate rating would 
not be warranted.  VAOPGCPREC 36-97 (Dec. 1997).  

Although medical evidence indicates the presence of 
degenerative disc disease, X-rays in July 2000 disclosed only 
mild disc disease, and evidence of pronounced symptoms has 
not been shown.  In this regard, neurological examinations 
have been negative.  Although marked muscle spasm was present 
in the lower lumbar spine at the time of the VA examination 
in January 2000, muscle spasms are also included in the 
criteria for a 20 percent rating under DC 5295, and no other 
findings related specifically to disc disease were noted.  
Subsequent examinations have not shown muscle spasms to be 
present, and no sciatic nerve abnormalities have been shown 
since 1997.  Other positive neurological findings are 
similarly absent.  Accordingly, a higher rating is not 
warranted under this code.  

Under the criteria effective since September 23, 2002, 
intervertebral disc syndrome may be evaluated based on the 
total duration of incapacitating episodes (requiring bed rest 
and treatment by a physician) over the past 12 months, or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Code 5293 (66 Fed. 
Reg. 54345-54349 (2002)).  Incapacitating episodes have not 
been shown, let alone for a total duration of at least six 
weeks over the past 12 months, as is required for a 60 
percent rating under the new criteria.  Id.  In addition, no 
significant neurological findings, due to the back 
disability, have been shown to be nearly constantly present; 
thus, a higher rating based on separate evaluations of 
orthopedic and neurological manifestations may not be 
granted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 
8540.  

The Board also finds that the criteria in Diagnostic Code 
5295 more closely approximate the veteran's disability, and, 
thus, his disability is most appropriately rated under that 
code.  In this regard, although the service-connected 
disability specifically includes sciatica, sciatica has not 
been clinically demonstrated since 1997.  Moreover, 
degenerative disc disease has been characterized as mild, 
while he has marked degenerative changes and severe 
limitation of motion.  

Further, the evidence does not show pain on use or during 
flare-ups which results in such additional functional 
impairment as to warrant a higher rating.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (finding 
that where the veteran was in receipt of the maximum 
disability rating available for limitation of motion, a 
higher rating based on functional impairment due to pain was 
not appropriate).  

Although the rating has been increased since the initial 
rating, the appeal ensues from the initial rating on the 
grant of service connection.  The Board has considered 
whether "staged ratings" (i.e., different percentage 
ratings for different periods of time, based on the facts 
found) should be assigned.  Fenderson v. West, 12 Vet.App. 
119 (1999).  However, the evidence shows no distinct periods 
of time, since the effective date of service connection, 
during which the low back disability would warrant a rating 
higher than 40 percent.

The preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for a lumbosacral spine 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


2.  Right Knee Disability

The veteran is currently in receipt of a 30 percent rating 
for his right knee disability, under Diagnostic codes 5055-
5260.  Diagnostic code 5055 provides that a 100 percent 
evaluation is assignable for one year following implantation 
of a knee prosthesis.  Subsequent to the one-year period, a 
60 percent evaluation is assignable when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  If the veteran does not meet the 
criteria for a 60 percent evaluation, in that there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the knee disability is to be evaluated by analogy 
to DC 5256, 5261, or 5262, with a minimum evaluation of 30 
percent.  38 C.F.R. § 4.71a, DC 5055 (2002).

However, in addition to his 30 percent rating for the right 
knee disability, the veteran is in receipt of a 30 percent 
rating for fractures of the right tibia, fibula, and femur, 
and a 10 percent rating for thrombophlebitis of the right 
lower extremity.  The combined evaluation for these 
disabilities is 60 percent.  38 C.F.R. § 4.25.  The 
"amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  

In this case, the veteran sustained a fracture of the lower 
third of the femur, and the other disabilities are below that 
point.  The maximum rating for an amputation of the middle or 
lower third of the thigh is 60 percent.  38 C.F.R. § 4.71a, 
Code 5162.  Therefore, under the amputation rule, the maximum 
combined evaluation he can be assigned for his right lower 
extremity disability is 60 percent.   

However, under the combined ratings table, an additional 10 
percent rating would still result in a 60 percent combined 
rating for the right lower extremity disabilities.  38 C.F.R. 
§ 4.25.  The most recent examination disclosed tender, 
superficial scars about the knee.  Separate ratings may be 
assigned for symptoms which are not "duplicative of or 
overlapping with the symptomatology" of the condition.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet.App. 259, 262 
(1994).  Although the rating schedule for evaluating scars 
changed on August 30, 2002, during the pendency of this 
appeal, under both the new and old criteria, scars, which are 
superficial and painful on examination, warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); see 
67 Fed.Reg. 49590, 49596 (2002).  Although these scars have 
never been previously found to be tender or painful, with the 
application of the benefit of the doubt doctrine, the Board 
finds that a separate 10 percent rating is warranted for 
tender, superficial scars of the right knee.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

However, a higher rating for the veteran's knee disability 
may not be assigned, as such would result in a combined 
rating in excess of 60 percent for the right lower extremity.  
38 C.F.R. § 4.25, 4.68.  

In sum, the Board finds that the veteran's tender, painful 
scars of the right knee warrant a separate 10 percent rating.  
To that extent only, the claim for a higher rating for a 
right knee disorder is allowed.  The benefit-of-the-doubt 
rule has been considered.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

C.  Extraschedular Rating 

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, but may 
refer the matter to designated VA officials for consideration 
of an extraschedular rating in exceptional cases where 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet.App. 337 
(1996).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  

The evidence shows that while the veteran receives treatment 
for his low back and right knee disabilities, he has not been 
hospitalized since his knee replacement surgery in 1998.  
Medical records indicating absences from work have nearly 
always attributed the absences to disabilities other than 
those at issue.  The evidence, including the veteran's 
statements, indicates that his complaints concern all of his 
disabilities, especially ankle and foot disabilities, and 
marked interference with employment due to right knee and/or 
back disabilities is not shown.  There is no other evidence 
indicating that the schedular evaluations are inadequate.  
The evidence does not show that his low back or right knee 
disability presents an exceptional or unusual disability 
picture such as to render impractical the application of the 
regular schedular standards.      


ORDER

A rating higher than 40 percent for degenerative changes of 
the lumbosacral spine with right sciatica is denied.

A separate rating of 10 percent for tender, painful scars of 
the right knee is granted.

A rating higher than 30 percent for residuals of a right knee 
replacement is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

